Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and among Thomas C. Stabley (the
“Executive”), Rex Energy Corporation (“Rex Energy”) and Rex Energy Operating
Corp. (“Rex Operating”) is made and entered into this 13th day of December, 2013
(the “Effective Date”).

WITNESSETH

WHEREAS, the Executive, Rex Energy, and Rex Operating are parties to an
Employment Agreement dated October 1, 2010 (the “Former Employment Agreement”),
pursuant to which the Executive is currently employed by Rex Operating;

WHEREAS, Rex Energy, and Rex Operating (collectively, the “Company”) wish to
have the Executive continue to serve as Chief Executive Officer of Rex Energy
and Chief Executive Officer of Rex Operating, and, in such capacity, to be
employed as an employee of Rex Operating, and the Executive wishes to be
employed in such capacity; and

WHEREAS, this Agreement shall supersede and replace the Former Employment
Agreement, effective as of the Effective Date.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

1. Employment and Term.

(a) The Company hereby agrees that Rex Operating shall employ the Executive, and
the Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth. The parties agree that the Executive’s employment may in
the future be transferred to Rex Energy, so that the Executive may be employed
by either Rex Operating or Rex Energy under this Agreement. The period of
employment of the Executive under this Agreement (the “Employment Period”) shall
commence on the Effective Date and shall end on the Executive’s Date of
Termination (as defined in Section 7(b) hereof) or, if earlier, the end of the
Term. Upon expiration of this Agreement at the end of the Term, after taking
into account all of the extensions thereof, the Executive shall be an at-will
employee of the Company.

(b) The term of this Agreement (the “Term”) shall begin on the Effective Date
and shall end on December 31, 2016; provided, that, on December 31, 2016, and
each anniversary of December 31 thereafter, the Term shall be extended for one
(1) additional year unless either party shall have given the other party at
least ninety (90) days prior written notice not to extend the Term or the
Executive shall have incurred a termination of employment with the Company as
described herein. Notwithstanding the foregoing, if one or more Changes in
Control of Rex Energy occur during the Term, the Term of this Agreement shall be
automatically extended until the second anniversary of the date on which the
last Change in Control of Rex Energy occurred or until the Executive’s earlier
termination of employment with the Company as described herein.

(c) Failure of the Company to renew the Agreement at the end of the Term shall
not by itself be considered a termination of employment by the Company or a Good
Reason event, except as specifically provided herein. Notwithstanding the
foregoing, in the event that the Company fails to renew the Agreement at the end
of the Term and the Company terminates the Executive’s employment without Cause
within ninety (90) days following the end of the Term, the Executive shall be
entitled to the benefits in Section 8(e), subject to the terms of Section 8(e)
and compliance with the covenants in Section 9.

2. Position and Duties.

(a) As of the Effective Date, the Executive shall serve as Chief Executive
Officer of Rex Energy, and also as Chief Executive Officer of Rex Operating, in
which capacities the Executive shall perform the usual and customary duties of
such offices, which are normally inherent in such capacities in U.S. publicly
held corporations of similar size and character as the Company. The Executive
shall report to the Board of Directors of Rex Energy (the “Board”). The
Executive agrees and acknowledges that, in connection with his employment
relationship with the Company, the Executive owes fiduciary duties to the
Company and, if applicable, its subsidiaries, and will act accordingly.



(b) During the Employment Period, the Executive agrees to devote substantially
his full time, attention and energies to the Company’s business and agrees to
faithfully and diligently endeavor to the best of his ability to further the
best interests of the Company and its shareholders. Subject to Section 9 herein,
the Executive may only serve as a director of other companies if such service is
approved in advance by the Board, so long as such service is not detrimental to
the Company, does not interfere with the Executive’s service to the Company and
does not present the Executive with a conflict of interest. The Executive may
invest his own assets in such form or manner as will not require his services in
the daily operations of the affairs of the companies in which such investments
are made, provided that no such investment violates the Executive’s obligations
under Section 2(d) or 9.



--------------------------------------------------------------------------------

(c) In keeping with the Executive’s fiduciary duties to the Company, the
Executive agrees that he shall not, directly or indirectly, become involved in
any conflict of interest, or upon discovery thereof, allow such a conflict to
continue. Moreover, the Executive agrees that he shall promptly disclose to the
Board any facts which might involve any reasonable possibility of a conflict of
interest, or be perceived as such.

(d) Circumstances in which a conflict of interest on the part of the Executive
would or might arise, and which should be reported immediately by the Executive
to the Board, include the following:

(i) ownership of a material interest in, acting in any capacity for, or
accepting directly or indirectly any payments, services or loans from a
supplier, contractor, subcontractor, customer or other entity with which the
Company does business;

(ii) misuse of information or facilities to which the Executive has access in a
manner which will be detrimental to the Company’s interest;

(iii) disclosure or other misuse of Confidential Information (as defined in
Section 9 hereof);

(iv) acquiring or trading in, directly or indirectly, other properties or
interests connected with the exploration and production of oil, or the design,
manufacturing, marketing or provision of other products and services in which
the Company is engaged from time to time, including leasing of oil and gas
mineral interests in those fields in which the Company has an interest or
prospective interest or opportunity;

(v) the appropriation to the Executive or the diversion to others, directly or
indirectly, of any opportunity in which it is known or could reasonably be
anticipated that the Company would be interested; and

(vi) the ownership, directly or indirectly, of a material interest in an
enterprise in competition with the Company or its dealers and distributors or
acting as a director, officer, partner, consultant, employee or agent of any
enterprise which is in competition with the Company or its dealers or
distributors.

Notwithstanding anything to the contrary in this Section 2, it shall not be a
violation of this Agreement for the Executive to become the registered or
beneficial owner of up to five percent (5%) of any class of equity securities
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), provided that the Executive does not actively participate in the business
of the issuer of such securities.

(e) Further, the Executive covenants, warrants and represents that he shall:

(i) devote his full and best efforts to the fulfillment of his employment
obligations;

(ii) exercise the highest degree of fiduciary loyalty and care and the highest
standards and conduct in the performance of his duties;

(iii) abide and be bound by any compensation clawback, recoupment, anti-hedging,
stock ownership or other written policy applicable to executives of the Company
or its affiliates, in effect from time to time, as approved by the Board or a
duly authorized committee thereof; and

(iv) endeavor to prevent any harm, in any way, to the business or reputation of
the Company or its subsidiaries.

3. Place of Performance. In connection with the Executive’s employment by the
Company, the Executive’s principal business address shall be at the Company’s
current principal executive offices in State College, Pennsylvania (the
“Principal Place of Employment”). Executive hereby agrees to perform a
substantial amount of his duties at the Principal Place of Employment, and
understands and agrees that he will be required to travel from time to time for
business purposes.

4. Compensation and Related Matters.

(a) Base Salary. During the Employment Period, the Company shall pay the
Executive an annual base salary (“Base Salary”) in an amount that shall be
established from time to time by the Compensation Committee of the Board (the
“Compensation Committee”), payable in approximately equal installments in
accordance with the Company’s customary payroll practices, which is currently
bi-weekly payments. The Base Salary is currently four hundred fifty thousand
dollars ($450,000). The Compensation Committee shall review the Executive’s Base
Salary at least annually during the Employment Period. The Executive’s Base
Salary may be increased but (i) may not be materially reduced (as defined in
Section 6(d)(iv) below) during any portion of the Employment Period preceding a
Change in Control and (ii) may not be reduced during any portion of the
Employment Period following a Change in Control.



--------------------------------------------------------------------------------

(b) Bonuses. During the Employment Period, the Executive shall be eligible to
participate in the Annual Executive Incentive Plan, or any successor plan
thereto (the “Annual Incentive Plan”). The bonus opportunity afforded the
Executive under the Annual Incentive Plan may vary from year to year and any
bonus earned, if any, thereunder (the “Annual Bonus”) shall be paid at a time
and in a manner consistent with the Company’s customary practices and in
accordance with the terms of the Annual Incentive Plan. The Executive’s bonus
levels established under the Annual Incentive Plan, if any, will be contingent
upon the Company achieving predetermined performance goals and approval by the
Compensation Committee.

(c) Equity-Based Compensation and Performance Awards. During the Employment
Period, the Executive shall be eligible to receive equity-based compensation
awards and performance awards as approved by the Compensation Committee.

(d) Expenses. The Company shall promptly reimburse the Executive for reasonable
legal expenses that the Executive has incurred in connection with entering into
this Agreement, up to a maximum of ten thousand dollars ($10,000), and all
reasonable business expenses incurred during the Employment Period by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business of the Company or at the
request of the Company, provided that, in each case, such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company. All reimbursements with respect to expenses incurred in a
particular taxable year shall be made no later than the end of the Executive’s
taxable year following the taxable year in which the expenses were incurred,
subject to the Executive’s timely presentment of the applicable receipts to the
Company in accordance with the Company’s expense reimbursement policies and
procedures. The amount of reimbursable expenses incurred in one taxable year of
the Executive shall not affect the amount of reimbursable expenses in a
different taxable year, and any such reimbursement shall not be subject to
liquidation or exchange for another benefit.

(e) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all of the employee benefit plans and arrangements
made available by the Company to its other executive officers, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements and, with the approval of the Compensation Committee,
shall be entitled to perquisites that may be provided to other senior
executives. Notwithstanding the foregoing, the Company shall have the right to
change, amend or discontinue any benefit plan, program, or perquisite, so long
as such changes are similarly applicable to executive officers of the Company
generally. During the Employment Period, the Executive will be entitled to a
monthly perquisites allowance in the amount of one thousand dollars ($1,000) per
month, payable on the first pay day of each calendar month in accordance with
the Company’s normal payroll practices.

(f) Paid Time Off. During the Employment Period, the Executive shall be eligible
for paid time off in accordance with the terms and conditions of the Company’s
paid time off policy, as such policy may be in effect from time to time;
provided, however, that the Executive shall be eligible for four (4) weeks of
paid time off during each calendar year in the Employment Period, effective as
of January 1 of the applicable calendar year, notwithstanding the terms of the
Company’s paid time off policy. Unused paid time off may not be carried over
from year to year, but the value of any unused paid time off as of December 31
of any year shall be paid to the Executive in a lump sum not later than
January 30 of the following year.

(g) Services Furnished. During the Employment Period, the Executive shall at all
times be provided with office space, stenographic assistance and such other
facilities and services as are suitable to his position.

(h) Personal Use of Corporate Aircraft. During the Employment Period, the
Executive shall be entitled to limited personal use of aircraft owned or leased
by the Company or its subsidiaries; provided, however, that (i) the Executive’s
personal use will not interfere with the Company’s business-related use of the
aircraft, (ii) such personal use shall be made in compliance with any and all
Company policies, whether now existing or hereafter adopted, and (iii) such
personal use does not exceed a total of thirty (30) hours per calendar year,
subject to proration for any partial calendar year during the Term. This benefit
is subject to future modification by the Company in its discretion, in exchange
for benefits of substantially equivalent value, as the Company may determine,
and such modification will not be deemed a breach of this Agreement.

5. Offices. Subject to Sections 2, 3 and 4 hereof, the Executive agrees to serve
without additional compensation, if elected or appointed thereto, as a director
of any of the Company’s subsidiaries and as a member of any committees of the
board of directors of any such corporations, and in one or more executive
positions of the Company or any of its subsidiaries; provided, that the
Executive shall be indemnified for serving in any and all such capacities on a
basis no less favorable than is currently or may be provided to any other
director of the Company or any of its subsidiaries, or in connection with any
such executive position, as the case may be. This indemnity is in addition to
and not in replacement of the Company’s obligations to provide indemnity
pursuant to Section 10 hereof.

6. Termination. The Employment Period shall end in the event of a termination of
the Executive’s employment in accordance with any of the provisions of Section 6
or 7, and the Term shall expire in the event of any such termination, on the
Executive’s Date of Termination. Upon termination of the Employment Period, the
Executive agrees to immediately tender his resignation from all boards of
directors, and all officer, employee and committee positions, of the Company and
its subsidiaries.

(a) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.



--------------------------------------------------------------------------------

(b) Disability. The Company may terminate the Executive’s employment hereunder
for “Disability” if, the Executive is unable to engage in any substantial
gainful activity, with or without reasonable accommodation, by reason of (i) any
medically determinable physical or mental impairment expected to result in death
or that is expected to last for a continuous period of not less than twelve
(12) months, or (ii) any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months and the Executive has been
receiving disability insurance benefits for a period of not less than three
(3) months under the Company’s disability benefit plans.

During any period in which the Executive continues in employment but fails to
perform his duties hereunder as a result of Disability (“Disability Period”),
the Executive shall continue to receive his Base Salary at the rate in effect at
the beginning of such period as well as all other payments and benefits set
forth in Section 4 hereof, reduced by any payments made to the Executive during
the Disability Period under the disability benefit plans of the Company then in
effect or under the Social Security disability insurance program.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon the occurrence of any of the
following events:

(i) the Executive is convicted of an act of fraud, embezzlement, theft or other
criminal act constituting a felony;

(ii) a material breach by the Executive of the provisions of this Agreement;

(iii) the failure by the Executive to perform any and all covenants contained in
Sections 2(c), 2(d), 2(e) and 9 of this Agreement; or

(iv) a material breach by the Executive of the Company’s Code of Business
Conduct and Ethics or the Code of Ethics for Senior Financial Officers;

provided, that the Executive shall have thirty (30) business days from the date
on which the Executive receives the Company’s Notice of Termination for Cause
under Section 6(c)(ii), 6(c)(iii) or 6(c)(iv) above to remedy any such
occurrence otherwise constituting Cause under such Section 6(c)(ii), 6(c)(iii)
or 6(c)(iv).

Cause shall not exist unless and until: (1) the Company has delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds (2/3) of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with his counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
the Executive was guilty of the conduct set forth in this Section 6(c) and
specifying the particulars thereof in detail and (2) with respect to the
occurrences set forth in Sections 6(c)(ii), 6(c)(iii) and 6(c)(iv), the thirty
(30) business days following the date on which the Executive received the
Company’s Notice of Termination for Cause under Section 6(c)(ii), 6(c)(iii) or
6(c)(iv) above has expired without remedy by the Executive.

(d) Good Reason. The Executive may terminate employment hereunder for “Good
Reason,” as follows:

(i) Good Reason for the Executive’s termination of employment shall mean the
occurrence, without the Executive’s prior written consent, of any one or more of
the following:

(1) the relocation of the Principal Place of Employment to a location more than
twenty five (25) miles from the Principal Place of Employment;

(2) A material reduction in the Executive’s authority, duties, or
responsibilities, including the assignment to the Executive of any duties that
are materially inconsistent with the Executive’s position as an executive of the
Company;

(3) A material reduction in the Executive’s Base Salary (which, for purposes of
this Agreement, means a reduction described in Section 6(d)(iv) below) as then
in effect; or

(4) A material breach by the Company of any provision of this Agreement;

provided the Executive gives the Company a written Notice of Termination and
opportunity to cure as described in Section 6(d)(iii) below.

(ii) If one or more Changes in Control of Rex Energy occurs during the Term,
Good Reason for the Executive’s termination of employment shall, in addition to
the events listed above, also mean the occurrence, without the Executive’s prior
written consent, of any one or more of the following:

(1) The Company reduces the Executive’s Base Salary, as in effect immediately
before the occurrence of the Change in Control of Rex Energy, or as the
Executive’s Base Salary may be increased from time to time after that
occurrence;



--------------------------------------------------------------------------------

(2) The Company reduces the Executive’s Annual Bonus target percentage
opportunity as in effect immediately before the occurrence of the Change in
Control of Rex Energy;

(3) The Company fails to continue to provide the Executive with retirement,
savings and welfare plan benefits that are comparable in the aggregate to those
enjoyed by the Executive under the Company’s executive compensation and benefit
plans, policies, programs and arrangements in which Executive was eligible to
participate immediately before the occurrence of the Change in Control of Rex
Energy; provided, however, that Good Reason shall not exist under this
subsection (3) if the Executive is provided with retirement, savings and welfare
plan benefits that are comparable in the aggregate to those enjoyed by similarly
situated executives of the acquiring company in the Change in Control;

(4) The Company gives effective notice of an election not to extend this
Agreement at the end of the Term (including any extensions thereof) and the
Executive is willing and able to renew this Agreement and to continue providing
services to the Company hereunder; or

(5) The Company requires a material increase in the Executive’s business travel,
which for purposes of this Agreement means travel outside the Principal Place of
Employment an average of more than three business days per week over any
four-week period;

provided the Executive gives the Company a written Notice of Termination and
opportunity to cure as described in Section 6(d)(iii) below.

(iii) In any of the foregoing Good Reason situations, the Executive must provide
to the Company a Notice of Termination within sixty (60) days after the event
constituting Good Reason. The Company shall have thirty (30) days from the date
on which the Company receives the Executive’s Notice of Termination for Good
Reason to remedy any such occurrence constituting Good Reason (including paying
any unpaid amounts then due and owing to the Executive under this Agreement), as
set forth in the Executive’s Notice of Termination. If the Company does not
correct the act or failure to act, the Executive must terminate his employment
for Good Reason within thirty (30) days after the end of the cure period, in
order for the termination to be considered a Good Reason termination.

(iv) For purposes of this Agreement, a material reduction in Base Salary means a
reduction in the Executive’s Base Salary, other than a reduction not in excess
of five percent (5%) of the Executive’s Base Salary that is part of an overall
equivalent compensation reduction of substantially all the Company’s employees
with titles of Vice President or above, that does not uniquely reduce the Base
Salary of the Executive and that occurs before a Change in Control.

(e) Change in Control. For purposes of this Agreement, a “Change in Control” of
Rex Energy shall mean the occurrence of any of the following events after the
Effective Date:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Covered Person”) of
beneficial ownership (within the meaning of rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of either:

(1) the then outstanding shares of the common stock of Rex Energy (the
“Outstanding Rex Energy Common Stock”), or

(2) the combined voting power of the then outstanding voting securities of Rex
Energy entitled to vote generally in the election of directors (the “Outstanding
Rex Energy Voting Securities”);

provided, however, that for purposes of this Section 6(e)(i), the following
acquisitions shall not constitute a Change in Control of Rex Energy:

any acquisition directly from Rex Energy;

any acquisition by Rex Energy;

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Rex Energy or any entity controlled by Rex Energy; or

any acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2) and (3) of Section 6(e)(iii); or



(ii) Individuals who, as of the Effective Date, constitute the Board of Rex
Energy (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Rex Energy; provided that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by Rex Energy’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board of Rex Energy;



--------------------------------------------------------------------------------

(iii) Consummation of

a reorganization, merger or consolidation or sale of Rex Energy or any
subsidiary of Rex Energy, or

a disposition of all or substantially all of the assets of Rex Energy (a
“Business Combination”),

in each case, unless, following such Business Combination,

(1) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Rex Energy Common Stock and
Outstanding Rex Energy Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Rex Energy or all or
substantially all of Rex Energy’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Rex Energy
Common Stock and Outstanding Rex Energy Voting Securities, as the case may be,

(2) no Covered Person (excluding any employee benefit plan (or related trust) of
Rex Energy or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and

(3) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Combination.

7. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination upon death pursuant to
Section 6(a) hereof) shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 12 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated upon death pursuant to Section 6(a) above, the date of
the Executive’s death, (ii) if the Executive’s employment is terminated for
Disability pursuant to Section 6(b) above, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period, with or without reasonable accommodation), (iii) if the Executive’s
employment is terminated for Cause pursuant to Section 6(c) above, the date
specified in the Notice of Termination, which date may be no earlier than the
date the Executive is given notice in accordance with Section 12 hereof, (iv) if
the Executive’s employment terminates for Good Reason pursuant to Section 6(d)
above, the date set forth in such Notice of Termination, which shall comply with
the notice and cure provisions set forth in Section 6(d), and (v) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination, which date shall be not later than thirty (30) days
following the date on which Notice of Termination is given.

8. Compensation upon Termination of Employment.

(a) Accrued Obligation Defined. For purposes of this Agreement, payment of the
“Accrued Obligation” shall mean payment by the Company to the Executive (or his
designated beneficiary or legal representative, as applicable), when due, of all
vested benefits to which the Executive is entitled under the terms of the
employee benefit plans in which the Executive is a participant as of the Date of
Termination and a lump sum amount in cash equal to the sum of (i) the
Executive’s Base Salary through the Date of Termination, (ii) any unpaid cash
bonus payable to Executive for any fiscal year ended prior to the Date of
Termination, and (iii) in accordance with the Company’s paid time off policy,
any accrued paid time off, to the extent not theretofore paid, which shall be
paid within thirty (30) days after the Date of Termination.

(b) Disability; Death. Following the termination of the Executive’s employment
pursuant to Sections 6(a) or (b) hereof, the Company shall pay to the Executive
(or his designated beneficiary or legal representative, if applicable):

(i) the Accrued Obligation,



--------------------------------------------------------------------------------

(ii) in the event of the Executive’s termination of employment by reason of
death or Disability, a lump sum payment in cash equal to ninety (90) days of the
Executive’s Base Salary as in effect on the Date of Termination, which shall be
paid within thirty (30) days following the Date of Termination, and

(iii) in the event of the Executive’s termination of employment by reason of
death or Disability, a lump sum separation payment in cash equal to the
Executive’s annual cash bonus at the target achievement level for the fiscal
year of the Company in which the Date of Termination occurs, prorated based on
service for the year of termination. The prorated bonus shall be determined by
multiplying the target bonus by a fraction, the numerator of which is the number
of days in the fiscal year before the Date of Termination and the denominator is
the number of days in the fiscal year. If the Executive’s employment terminates
by reason of death, the separation payment shall be paid on the sixtieth
(60th) day following the Date of Termination, subject to compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). If
the Executive’s employment terminates by reason of Disability, the separation
payment shall be paid on the first business day following the end of the six
(6) month period following the Date of Termination (the “Commencement Date”),
subject to compliance with Section 409A of the Code. The Executive shall not be
entitled to any other payments under the annual cash bonus plan with respect to
the fiscal year in which the Date of Termination for death or Disability occurs.

(c) By the Company for Cause. If during the Term the Executive’s employment is
terminated by the Company for Cause pursuant to Section 6(c) hereof, the Company
shall pay to the Executive the Accrued Obligation. Following such payment, the
Company shall have no further obligations to the Executive other than as may be
required by law or the terms of an employee benefit plan of the Company.

(d) By the Executive without Good Reason. If during the Term the Executive
terminates his employment for any reason other than Good Reason, the Company
shall pay to the Executive the Accrued Obligation. Following such payment, the
Company shall have no further obligations to the Executive other than as may be
required by law or the terms of an employee benefit plan of the Company. The
Executive shall not have breached this Agreement merely because he terminates
his employment for any reason other than Good Reason.

(e) By the Company without Cause or by the Executive for Good Reason. If,
(x) during the Term, the Executive’s employment is terminated by the Company
other than for Cause, death or Disability or the Executive terminates employment
for Good Reason, or (y) the Company fails to renew the Agreement at the end of
the Term and the Company terminates the Executive’s employment without Cause
within ninety (90) days following the end of the Term as set forth in Section 1,
then the Company shall pay to the Executive the Accrued Obligation and, subject
to the Executive executing and not revoking a Release as described in
Section 8(e)(v) and provided that the Executive complies with the covenants set
forth in Section 9:

(i) If the Date of Termination occurs before a Change in Control of Rex Energy
or after the twenty-four (24) month period following such Change in Control of
Rex Energy:

The Company shall pay the Executive severance pay equal to the Executive’s
monthly Base Salary (at the rate in effect as of the Date of Termination) for
the twelve (12) month period following the Date of Termination. The severance
payments will begin on the Commencement Date, and the first payment will include
the first six (6) monthly installments, subject to compliance with Section 409A
of the Code. The severance payments will continue in installments in accordance
with the Company’s regular payroll practices for the remainder of the twelve
(12) month period following the Date of Termination, subject to compliance with
Section 409A.

The Company shall pay the Executive a lump sum cash payment equal to the
Executive’s annual cash bonus for the fiscal year of the Company in which the
Date of Termination occurs, prorated based on service for the year of
termination. For this purpose, the annual bonus shall be calculated as the
annual cash bonus that the Executive would have received had the Executive
remained employed through the end of such year, based on the Company’s
achievement of the applicable performance goals, and multiplied by a fraction,
the numerator of which is the number of days in the fiscal year before the Date
of Termination and the denominator is the number of days in the fiscal year. The
bonus payment shall be paid when bonuses are paid to other executives
participating in the Annual Incentive Plan or, if later, on the Commencement
Date.

(ii) Notwithstanding the provisions of Section 8(e)(i), if the Date of
Termination occurs on or during the twenty-four (24) month period following a
Change in Control of Rex Energy:

The Company shall pay to the Executive severance pay equal to thirty six
(36) months of the Executive’s monthly Base Salary (at the rate in effect as of
the Date of Termination) in a lump sum cash payment on the Commencement Date,
subject to compliance with Section 409A of the Code.

The Company shall pay to the Executive a lump sum cash separation payment equal
to the Executive’s target annual cash bonus for the fiscal year of the Company
in which the Date of Termination occurs, prorated based on service for the year
of termination. The prorated bonus shall be determined by multiplying the target
bonus by a fraction, the numerator of which is the number of days in the fiscal
year before the Date of Termination and the denominator is the number of days in
the fiscal year. The separation payment shall be paid on the Commencement Date,
subject to compliance with Section 409A of the Code.



--------------------------------------------------------------------------------

Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit received or to be received by the Executive in connection
with a Change in Control (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a Change in Control or any person affiliated with the Company or such
person such as to require attribution of stock ownership between the parties
under Section 318(a) of the Code) (all such payments and benefits, including the
severance payments described in Section 8 (the “Severance Payments”), being
hereinafter called “Total Payments”) would be subject (in whole or part), to any
excise tax imposed under Section 4999 of the Code, then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement, the cash Severance
Payments shall first be reduced, and the noncash Severance Payments shall
thereafter be reduced, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if (A) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments) is greater than or
equal to (B) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income taxes on
such Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments). For purposes of
determining whether and the extent to which the Total Payments will be subject
to the Excise Tax:

(w) No portion of the Total Payments the receipt or enjoyment of which the
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account;

(x) No portion of the Total Payments shall be taken into account which, in the
opinion of tax counsel selected by the Company before the Change in Control
(“Tax Counsel”) does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the base amount (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation; and

(y) The value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the accounting firm which
was, immediately prior to the Change of Control, the Company’s registered public
accounting firm (the “Auditor”) in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.

(z) At the time that payments are made under this Agreement, the Company shall
provide the Executive with a copy of the Auditor’s calculations setting forth
the manner in which such payments were calculated and the basis for such
calculations including, without limitation, any written opinions the Company has
received from Tax Counsel or the Auditor with respect to the calculations.

(iii) The following payments will be made without regard to whether a Change in
Control has occurred:

For the applicable Severance Period, as defined below, the Company shall arrange
to provide the Executive and his dependents medical, dental, health, hospital
insurance benefits substantially similar to those provided to the Executive and
his dependents immediately prior to the Date of Termination, as such benefit
plans may be modified by the Company from time to time for similarly situated
active employees (at no greater cost to the Executive than such cost to the
Executive in effect immediately prior to the Date of Termination, or, if
greater, the cost to similarly situated active employees of the Company under
the applicable group health plans of the Company), provided that the Executive
timely elects coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) and pays the COBRA premiums for the full cost of
the continued coverage. The Executive shall be responsible for paying the full
COBRA cost of such coverage, and the Company shall reimburse the Executive
monthly for the amount equal to the Executive’s monthly COBRA cost, less the
employee portion of the premium that the Executive would have paid had the
Executive continued employment with the Company; provided that reimbursement of
the COBRA cost shall be discontinued prior to the end of the Severance Period if
the Executive elects to discontinue COBRA coverage, if the Executive fails to
pay the applicable COBRA costs or in accordance with Section 8(e)(iv) below. The
COBRA reimbursement payments shall be paid monthly on the first payroll date of
each calendar month, beginning on the sixtieth (60th) day following the Date of
Termination, subject to compliance with Section 409A of the Code. The first
payment (on the sixtieth (60th) day) will include the first two (2) months of
COBRA reimbursements. The Executive understands and agrees that for purposes of
determining the remaining period of the Executive’s COBRA continuation coverage
after the end of the Severance Period, the Executive’s “qualifying event” shall
be deemed to have occurred on the Date of Termination.

On the Commencement Date, the Company shall pay the Executive a lump sum amount
equivalent to the product of the monthly basic life insurance premium applicable
to the Executive’s basic life insurance coverage immediately prior to the Date
of Termination times the number of months in the applicable Severance Period,
subject to compliance with Section 409A of the Code. The Executive may, at his
option, convert his basic life insurance coverage to an individual policy after
the Date of Termination by completing the forms required by the Company for this
purpose.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Severance Period” shall mean:

(x) the twelve (12) month period following the Date of Termination if the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, in either case before a Change in Control of Rex
Energy or after the twenty-four (24) month period following such Change in
Control of Rex Energy, or

(y) the thirty six (36) month period following the Date of Termination if the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, in either case within the twenty-four (24) month
period following a Change in Control of Rex Energy.

(iv) Subject to the Executive’s group health plan coverage continuation rights
under COBRA, the benefits described in Section 8(e)(iii) shall be reduced to the
extent benefits of the same type are received by or made available to the
Executive during such period, and reimbursements under Section 8(e)(iii) shall
cease if the Executive becomes eligible to receive benefits of the same type as
described in Section 8(e)(iii). The Executive shall have the obligation to
notify the Company that he is entitled to or receiving such benefits. The
Company agrees that, if the Executive’s employment with the Company terminates
for any reason during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Section 8. Further, except with
respect to the benefits provided pursuant to Section 8(e)(iii) above, the amount
of any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, or by offset against any amount claimed to be
owed by the Executive to the Company.

(v) Notwithstanding the foregoing, all payments to the Executive under this
Section 8 (other than Accrued Obligations) are contingent upon the Executive’s
execution and non-revocation of a release with terms substantially in the form
of Exhibit A hereto (the “Release”) within sixty (60) days following the
Executive’s Date of Termination. In consideration of the benefits and
compensation which may be awarded to the Executive pursuant to Section 8 of this
Agreement, the Executive hereby agrees to execute and be bound by the Release,
as a condition precedent to receiving such benefits and compensation. No
severance payments will be paid to the Executive if the Executive does not
execute, or if the Executive revokes, the Release. Notwithstanding any provision
of this Agreement to the contrary, in order to comply with Section 409A of the
Code, in no event shall the timing of the Executive’s execution of the Release,
directly or indirectly, result in the Executive designating the calendar year of
payment, and if a payment that is subject to execution of the Release could be
made in more than one taxable year, payment shall be made in the later taxable
year.

(vi) Notwithstanding the foregoing, if a Change in Control of Rex Energy does
not meet the requirements of a “change in control event” under Section 409A of
the Code, then the amounts to be paid under Section 8(e)(ii) above will be paid
in the forms and at the times set forth in Section 8(e)(i) above, if and as
required by Section 409A.

(f) The applicable grant agreements shall govern the treatment of the
Executive’s outstanding options, stock appreciation rights, restricted stock and
other equity grants with respect to Rex Energy stock in the event of a Change in
Control.

9. Confidential Information; Non-Competition; Non-Solicitation;
Non-Disparagement.

(a) Confidential Information.

(i) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all trade secrets, confidential information, and knowledge or data
relating to the Company or its subsidiaries and their businesses, which shall
have been obtained by the Executive during the Executive’s employment by the
Company and which shall not have been or hereafter become public knowledge
(other than by acts by the Executive or representatives of the Executive, in
each case, in violation of this Agreement) (hereinafter being collectively
referred to as “Confidential Information”). For the avoidance of doubt,
Confidential Information shall not include information that becomes available to
the public other than as a result of a disclosure by the Executive or that
becomes available to the Executive from a source other than the Company or any
of its subsidiaries or any of their respective directors, officers, employees,
agents or advisors, provided, that such source is not known by the Executive to
be bound by a confidentiality agreement with or other obligation of secrecy to
the Company or any of its subsidiaries.

(ii) The Executive shall not, without the prior written consent of the Company
or as may otherwise be required by law or legal process, communicate or divulge
any such trade secrets, information, knowledge or data to anyone other than the
Company and those designated by the Company. Any termination of the Executive’s
employment or of this Agreement shall have no effect on the continuing operation
of this Section 9(a). The Executive agrees to return all Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner to the Company at any time upon request by the Company and upon the
termination of his employment hereunder for any reason.

(b) Non-Competition.

(i) During the Employment Period and the Restricted Period, as defined below,
the Executive shall not, within the Restricted Territory, as defined below,
engage in Competition, as defined below; provided, that it shall not be a
violation of this Section 9(b) for the Executive to become the registered or
beneficial owner of up to five percent (5%) of any class of equity securities
registered under the Exchange Act as long as the Executive does not actively
participate in the business of the issuer of such securities until such time as
this covenant expires.



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, the “Restricted Period” means the
applicable period in clause (A) if the Date of Termination occurs during the
Term of the Agreement, or the applicable period in clause (B), (C) or (D) if the
Date of Termination occurs after the end of the Term:

The Restricted Period is the twelve (12) month period following the Executive’s
Date of Termination during the Term for any reason.

In the event the Company elects not to renew the Agreement at the end of the
Term and the Executive receives severance pay as a result of a termination
without Cause under Section 1(c) or a termination for Good Reason under
Section 6(d)(ii)(4), the Restricted Period is the applicable period described in
clause (A) above.

If clause (B) does not apply, in the event the Company or the Executive elects
not to renew the Agreement at the end of the Term, and during the twelve
(12) month period following the end of the Term the Executive’s employment
terminates for any reason other than Cause, the Company will either:

(xx) within thirty (30) days after the Date of Termination, offer in writing to
provide the Executive with severance pay equal to the Executive’s Base Salary
for all or part of the remainder of the twelve (12) month period following the
end of the Term, subject to the Executive executing and not revoking a Release,
in which case the Restricted Period shall be the remainder of the twelve
(12) month period following the end of the Term (or, if the Company only offers
to provide severance pay for a portion of the remainder of the twelve (12) month
period following the end of the Term, the Restricted Period shall be such
portion of the period for which the Company offers severance pay), or

(yy) advise the Executive in writing that the Restricted Period shall not apply
after the Date of Termination.

The severance pay will be paid at the same time and in the same form as would
have applied if the severance pay had been paid under Section 8(e)(i)(A) or
Section 8(e)(ii)(A) above, depending on when the Date of Termination occurs
(i.e. installments over the remainder of the twelve (12) month period described
in (xx) above or a lump sum, depending on when the Date of Termination occurs).
If the Company offers to provide such severance pay but the Executive does not
execute the Release, or revokes the Release, the Restricted Period will
nevertheless run for the remainder of the twelve (12) month period after the end
of the Term, but no severance payments will be paid to the Executive.

In the event the Company or the Executive elects not to renew the Agreement at
the end of the Term, and during the twelve (12) month period following the end
of the Term the Executive’s employment terminates for Cause, the Restricted
Period shall be the applicable period described in clause (A) above, and no
severance pay shall be provided.

(iii) For purposes of this Agreement, “Restricted Territory” means anywhere
within a ten (10) mile radius of (x) any geographic areas constituting areas of
mutual interest arising or provided for under or pursuant to any written
agreement to which the Company or any of its subsidiaries is a party or (y) any
oil or gas property in which the Company or any of its subsidiaries has an
interest, or is actually pursuing or contemplating (as described below) an
interest, as of the Date of Termination. The Company or a subsidiary will be
considered to be contemplating an interest in property for purposes of this
subsection (iii) if the Executive knows that the Company or a subsidiary is
actively contemplating an interest in the property within the 90-day period
preceding the Date of Termination, as evidenced by written or electronic
correspondence or records.

(iv) For purposes of this Agreement, “Competition” by the Executive means the
Executive’s engaging in, or otherwise directly or indirectly being employed by
or acting as a consultant or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting his
name to be used in connection with, the activities of any other business or
organization which competes, directly or indirectly, with the business of the
Company or its subsidiaries or as the same shall be constituted at any time
during the Term.

(v) The Executive may request that the Board waive the restrictions under this
Section 9(b) with respect to the Executive’s prospective employment with an
entity engaged in Competition if the Executive’s work will clearly not relate in
any way to the Restricted Territory. The Board shall have sole discretion to
determine whether such a waiver will be allowed and the terms and conditions of
any such waiver.

(c) Non-Solicitation. During the twelve (12) month period following the Date of
Termination for any reason, if the Date of Termination occurs during the Term or
within twelve (12) months after any non-renewal of the Term, the Executive
agrees that the Executive will not, directly or indirectly, for his benefit or
for the benefit of any other person, firm or entity, do any of the following:

(i) solicit, from any customer that is doing business with the Company or any of
its subsidiaries as of the Date of Termination and is known to Executive, any
business of the same or of a similar nature to the business of the Company or
its subsidiaries with such customer;



--------------------------------------------------------------------------------

(ii) solicit, from any potential customer of the Company or its subsidiaries
that is known to the Executive, any business of the same or of a similar nature
to that which has been the subject of a known written or oral bid, offer or
proposal by the Company or its subsidiaries, or of substantial preparation with
a view to making such a bid, proposal or offer, within six (6) months prior to
the Date of Termination;

(iii) excluding advertisements in mainstream media, solicit the employment or
services of any person who was known to be employed by or was a known consultant
to the Company or its subsidiaries upon the Date of Termination, or within six
(6) months prior thereto, provided that it shall not be a breach of this
Section 9(c)(iii) to solicit or engage a consultant if the consultant’s services
do not interfere with the consultant’s services to the Company or cause the
consultant to engage in Competition in the Restricted Territory; or

(iv) otherwise knowingly interfere with the business or accounts of the Company
or its subsidiaries.

(d) Non-Disparagement. The Executive agrees, and the Company agrees to instruct
its officers and directors, not to make any derogatory, disparaging or false
statements intended to harm the business or personal reputation of the other
party to this Agreement and, in the case of the Company, of any related
companies or their officers and employees.

(e) Agreements with respect to Covenants. The Executive and the Company agree
and acknowledge that the Company is providing the employment, compensation and
benefits under this Agreement in consideration for the Executive’s covenants
under this Section 9. The Executive and the Company agree and acknowledge that
the Company has a substantial and legitimate interest in protecting the
Company’s and its subsidiaries’ Confidential Information and goodwill. The
Executive and the Company further agree and acknowledge that the provisions of
this Section 9 are reasonably necessary to protect the Company’s and its
subsidiaries’ legitimate business interests and are designed to protect the
Company’s and its subsidiaries’ Confidential Information and goodwill. The
Executive agrees that the scope of the restrictions as to time, geographic area,
and scope of activity in this Section 9 are reasonably necessary for the
protection of the Company’s and its subsidiaries’ legitimate business interests
and are not oppressive or injurious to the public interest. The Executive and
the Company agree that in the event of a breach or threatened breach of any of
the provisions of this Section 9, the Company or the Executive, as applicable,
shall be entitled to injunctive relief against the Executive’s or the Company’s
activities, as applicable, to the extent allowed by law, and the Executive and
the Company waive any requirement for the posting of any bond by the Company or
the Executive, as applicable, in connection with such action. The Executive
further agrees that any breach or threatened breach of any of the provisions of
Section 9(a) would cause injury to the Company for which monetary damages alone
would not be a sufficient remedy.

(f) Permitted Disclosure. Nothing in this Agreement shall prohibit or restrict
the Executive or the Company from (i) making any disclosure of relevant and
necessary information or documents in any action, investigation or proceeding,
as required by law or legal process; or (ii) participating, cooperating, or
testifying in any action, investigation, or proceeding with, or providing
information to, any governmental agency or legislative body, any self-regulatory
organization, or the Company’s Legal Department, provided that, to the extent
permitted by law, upon the Executive’s receipt of any subpoena, court order or
other legal process compelling the disclosure of any such information,
documents, or testimony, the Executive shall give prompt prior written notice to
the Company, and the Executive will make no disclosure until the Company has had
a reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.

10. Indemnification; Insurance. The Company shall indemnify the Executive to the
fullest extent permitted by the laws of the Company’s state of incorporation in
effect at the time and the certificate of incorporation and by-laws of the
Company. The Executive will be entitled to any insurance policies the Company
may elect to maintain generally for the benefit of officers and directors of the
Company and its subsidiaries against all costs, charges and expenses incurred in
connection with any action, suit or proceeding to which the Executive may be
made a party by reason of being a director or officer of the Company or its
subsidiaries.

11. Successors; Binding Agreement.

(a) Company’s Successors. The Company may require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 11 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts unless otherwise provided herein shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee or other
designee or, if there is no such designee, to the Executive’s estate.



--------------------------------------------------------------------------------

12. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail or nationally recognized
overnight courier (such as Federal Express, Express Mail or UPS), in each case,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Thomas C. Stabley

554 Balmoral Circle

State College, Pennsylvania 16801

If to the Company:

Rex Energy Corporation

Rex Energy Operating Corp.

Attention: General Counsel

366 Walker Drive

State College, Pennsylvania 16801

and

Chairman, Compensation Committee

Rex Energy Corporation

c/o Kevin R. Talbot

Hodgson Russ LLP

The Guaranty Building

140 Pearl Street, Suite 100

Buffalo, New York 14202

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

13. Amendment or Modification; Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or director of the
Company as may be specifically designated by the Board or the Compensation
Committee. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in Agreement.

14. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without regard to its conflicts of law principles.

15. Miscellaneous. All references to sections of any statute shall be deemed
also to refer to any successor provisions to such sections. The respective
rights and obligations of the parties hereunder shall survive the termination of
the Term to the extent necessary to preserve such rights and obligations,
including, without limitation, Sections 8, 9, 10 and 11. The Executive shall not
be a participant in and shall not be entitled to receive benefits pursuant to
any other severance plan, program, policy or arrangement of the Company.

16. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect throughout the Term. Should any one or more of the provisions of this
Agreement be held to be excessive or unreasonable as to duration, geographical
scope or activity, then that provision shall be construed by limiting and
reducing it so as to be reasonable and enforceable to the extent compatible with
the applicable law.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company may withhold from any amounts
payable to the Executive relating to the Executive’s employment with the Company
such federal, state, local and foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. The Executive shall bear all
expense of, and be solely responsible for, all federal, state, local and foreign
taxes due with respect to any payment or benefit received under this Agreement.



--------------------------------------------------------------------------------

19. Deferred Compensation. Notwithstanding any provision of this Agreement to
the contrary, this Agreement is intended to meet the requirements of
Section 409A of the Code to the extent applicable, the parties intend to
administer this Agreement in a manner that is consistent with those requirements
or an exception thereto, and this Agreement shall be construed and interpreted
in accordance with such intent. If and to the extent applicable, severance
benefits shall be paid first under the “short-term deferral exception” and then
under the “separation pay exception” of Section 409A, and any payments that are
considered deferred compensation under Section 409A and that are paid to a
“specified employee” (as defined in Section 409A of the Code) upon separation
from service shall be subject to a six (6) month delay, if required by
Section 409A. If required by Section 409A, any amounts otherwise payable during
the six (6) month period that commences on and follows the Executive’s Date of
Termination shall be paid in one lump sum amount on the first business day
following the six (6) month period following the Executive’s Date of Termination
(or within thirty (30) days of the Executive’s death, if earlier). For purposes
of Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under Section 409A of the Code). Each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments shall be treated as the right to a
series of separate payments. In no event shall the Executive, directly or
indirectly, designate the calendar year of a payment. All reimbursements under
this Agreement shall be provided in a manner that complies with Section 409A of
the Code, if applicable. If required by regulations or other guidance issued
under Section 409A of the Code or a court of competent jurisdiction, the
provisions regarding payments hereunder shall be amended to provide for such
payments to be made at the time allowed under such regulations, guidance or
authority that most closely achieves the intent of this Agreement.

20. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and, as of the
Effective Date, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto,
including the Former Employment Agreement.

21. Effectiveness; Survival. This Agreement shall become effective upon approval
of the Board. The Company shall provide a certified copy of the resolution
evidencing such approval. The provisions of this Agreement that, by their terms,
continue in effect after the end of the Term of this Agreement shall continue in
effect as necessary to carry out their purposes.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Rex Energy Corporation By:  

/s/ John W. Higbee

  John W. Higbee   Chairman, Compensation Committee Rex Energy Operating Corp.
By:  

/s/ Christina K. Marshall

  Christina K. Marshall   Senior Vice President of Human Resources and
Administration Thomas C. Stabley

/s/ Thomas C. Stabley



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

 

1. Complete Release

In consideration of the separation pay and benefits continuation set forth in
Section      of this General Release Agreement (“Agreement”), as well as the
other benefits that this Agreement provides, Employee (on Employee’s own behalf
and on behalf of Employee’s heirs and other legal representatives and assigns)
releases the Company, its subsidiaries and affiliates, and the employees,
officers, directors, representatives, attorneys and agents of any of them, and
their respective successors, predecessors and assigns, from all legally waivable
claims, charges, costs, attorney fees or demands Employee may have based on
Employee’s employment with the Company or the cessation of that employment. This
includes a release of any rights or claims Employee may have under the following
(as each may be amended through the date of this Agreement):

 

  A. the Age Discrimination in Employment Act of 1967, as amended, and the Older
Workers Benefit Protection Act, which (among other things) prohibit age
discrimination in employment;

 

  B. the Civil Rights Acts of 1866 or 1871, Title VII of the Civil Rights Act of
1964 and the Civil Rights Act of 1991, which (among other things) prohibit
discrimination in employment based on race, color, national origin, religion or
sex;

 

  C. the Americans with Disabilities Act, which (among other things) prohibits
discrimination in employment against qualified disabled individuals;

 

  D. the Equal Pay Act, which (among other things) prohibits paying men and
women unequal pay for equal work;

 

  E. the Pregnancy Discrimination Act,

 

  F. the Family and Medical Leave Act,

 

  G. the Employee Retirement Income Security Act,

 

  H. the National Labor Relations Act,

 

  I. the Labor Management Relations Act,

 

  J. the Sarbanes-Oxley Act of 2002,

 

  K. the Pennsylvania Wage Payment and Collection Law,

 

  L. the Pennsylvania Human Relations Act, or

 

  M. any other federal, state or local laws, rules or regulations prohibiting
employment discrimination or regulating human or civil rights.

This also includes a release by Employee of any claims for wrongful discharge or
any tort, contract or common law claims, including claims for past or future
loss of pay or benefits, expenses, damages for pain and suffering, mental
anguish or emotional distress damages, liquidated damages, punitive damages,
compensatory damages, attorney’s fees, interest, court costs, physical or mental
injury, damage to reputation, and any other injury, loss, damage or expense or
any other legal or equitable remedy of any kind whatsoever. This release covers
both claims that Employee knows about and those he may not know about. This
Agreement does not affect Employee’s ability to file a charge with or
participate in any investigation or proceeding by the Equal Employment
Opportunity Commission, although Employee agrees and understands that he will
not receive any personal relief from any such charge.

Employee waives any right he may have under any dispute resolution process of
the Company to arbitrate the claims which Employee has released by entering into
this Agreement. This release does not include, however, a release of the
following:

 

  (1) Employee’s right, if any, to vested pension or retirement savings plan
benefits under the Company’s standard programs, plans and policies;

 

  (2) Claims Employee may have against Company or its insurers for
indemnification under corporate charters or by-laws, director and officer
insurance, or other similar protection afforded Company officers or directors to
provide them with protection from claims third parties may make.

 

  (3) Claims Employee may have against Company for failing to comply with any
provision of this Agreement.

 

2. No Future Lawsuits.

Employee promises never to file a lawsuit asserting any claims that are released
in Section 1. If Employee or anyone else on Employee’s behalf files a lawsuit
asserting any of these claims, Employee waives his right to receive any monetary
award or reinstatement as an employee of the Company. Employee agrees that this
Agreement is a complete and total bar to his reemployment or to recovery of any
money from the Company resulting from any lawsuit, charge or complaint raising
any claims that are released in Section 1. Employee understands that he is not
waiving the right to test the knowing and voluntary nature of this release
agreement in court.



--------------------------------------------------------------------------------

3. Non-Admission of Liability.

The Company makes this Agreement to avoid the cost of defending against any
possible lawsuit. By making this Agreement, the Company does not admit that it
has done anything wrong.

 

4. Non-Release of Future ADEA Claims.

This Agreement does not waive or release any rights or claims that Employee may
have under the Age Discrimination in Employment Act or any other laws or
statutes that arise after the date Employee signs this Agreement.

 

5. Period for Review and Consideration of Agreement; Employee’s Right to Revoke
Agreement.

Employee understands that Employee has up to 21 days to review and consider this
Agreement. If Employee should elect to sign this Agreement in less than 21 days,
Employee expressly waives Employee’s right to the full 21-day period to review
and consider this Agreement. Employee further understands that Employee may
revoke the Agreement at any time during the seven-day period following
Employee’s signing of the Agreement. Employee further understands that, if
Employee fails to sign the Agreement or revokes the Agreement, Company shall
have no obligation to provide separation pay and paid benefits continuation set
forth in Section      of this Agreement, as well as the other benefits described
in this Agreement, to Employee. Revocation shall be in writing and shall be
effective upon timely receipt by [TO BE FILLED IN].

 

6. Consultation with Attorney.

Employee acknowledges that Company has afforded Employee an opportunity to
engage and consult with legal counsel of Employee’s choosing in connection with
the negotiation and entering into of this Agreement, and that he has, in fact,
consulted with legal counsel prior to entering into this Agreement.

 

7. Restrictive Covenants and Harmful Statements.

Employee and the Company acknowledge and agree that Section 9 of the Employment
Agreement entered into by and between Employee and the Company as of October 1,
2010 shall remain in full force and effect following Employee’s termination of
employment according to the terms of Section 9, including the expiration or
termination provisions thereof, and that the terms thereof are hereby
specifically incorporated herein and made part hereof.

 

8. Binding Effect.

This Agreement is binding on the representatives, heirs, successors and assigns
of Employee and the Company.

 

9. Severability.

The provisions of this Agreement are severable, that is, if any part of it is
found to be invalid or unenforceable, the other parts will remain valid and
enforceable and shall be construed to the greatest extent possible to be
enforceable as written.

 

10. Return of Company Property.

Employee has returned or will immediately return to the Company all Company
information and related reports, files, memoranda and records, computer disks or
other storage media, physical or personal property which Employee was provided
during his employment, including credit cards, card key passes, door and file
keys, computers, cellular phone, pagers or leased vehicle. Employee has returned
or will immediately return to the Company all which Employee received or
prepared or helped prepare in connection with his employment, and Employee has
not retained or will not retain any copies, duplicates, reproductions or
excerpts thereof.